Title: Abigail Adams to Mary Smith Cranch, 23 June 1797
From: Adams, Abigail
To: Cranch, Mary Smith


        
          
            my dear sister
            Philadelphia June 23 1797
          
          I received your Letter of June 13th. and thank you for it. the account you give me respecting my House and the Farm are very pleasing. I like your proposal of going to it and taking tea with my good Neighbours very much— I am very sorry to hear that mrs Beal is so unwell. I have feard that she would fall into a decline, for she has appeard to me, to look very unwell for many Months. she was a good Neighbour, and would be a very heavy loss to her Family.
          I do flatter myself with the prospect of comeing to Quincy to pass the Months of August and sepbr I know it will be a tedious Journey, but I fear it will be more tedious here, and the President really suffers for want of a journey, or rather for want of some Relaxation. to day will be the 5th great dinner I have had, about 36 Gentlemen to day, as many more next week, and I shall have got through the whole of Congress, with their apendages— then comes the 4 July which is a still more tedious day, as we must then have not only all Congress, but all the Gentlemen of the city, the Govenour and officers and companies, all of whom the late President used to treat with cake punch and wine. what the House would not hold used to be placed at long tables in the Yard. as we are here, we cannot avoid the trouble nor the expence. I have been informd the day used to cost the late President 500 dollors. more than 200wt of cake used to be expended, and 2 quarter casks of wine besides Spirit. you will not wonder that I dread it, or think President Washington to blame for introducing the custom, if he could have avoided it. Congress never were present here before on the day, so that I shall have a Hundred & 50 of them in addition to the other company. long tables are sit in the House with Similar entertainment. I hope the day will not be Hot. I am like to be favour’d with a cool one to day at which I rejoice for it is no small task to be sit at table with 30 Gentlemen.
          
          Judge Dana declines his appointment. I feard he would as the state of his Health has been infirm the President has now nominated mr Gerry. this I know will be cavill’d at by some, and he will be blamed for it, but the responsibility rest with him, and he must bear it. he would not have nominated him if he had not thought him, an honest Man and a Friend to his Country, who will neither be deceived nor Warped— I hope he will not refuse.
          The task of the President is very arduous, very perplexing and very hazardous. I do not wonder Washington wishd to retire from it, or rejoiced at seeing and old oak in his place— he has manifested his intire approbation of the measures persued by the Executive.
          I thank you for your care of my things. let mrs Hunt know that Nabby is well and I believe contented and that I shall want Betsy if I come as I expect, and I shall stand in need of some more female help—particuliarly a cook— I might here of some black woman in Boston perhaps who would undertake for two Months. I wish you would inquire
          I want to have the House White Washd. I will thank you to see a little about it. it will be well to have the Garden attended to.
          I inclose you a Ribbon, I met With the other day, and I sent cousin Betsy a short Gown to show her the fashion, by mrs douse who was to send it to Boston to mr smiths. I hope it will fit her—
          adieu my dear sister. / I am, most affectionatly / yours
          
            A Adams
          
        
        
          I have not seen a speech more to the point than Genll shepards but old Men do not take so much pains to circulate their Fame as young ones. I inclose it for mr Cranch. let me know if you get Fennos papers now if you do not I will send them to you Love to all Friends. tell Polly Baxter, that I shall miss her very much when I come to Quincy, particuliarly in cooking Betsy Howard I think is better, tho not able to go through but little—
        
      